DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application was granted special cancer immunotherapy status on 02/22/2021 in response to petition for cancer immunotherapy pilot, 02/10/2021.

Claims  75-76, 78-81, 87, 89,92-94, 96, 99-100, 106, 109-110 and 114-116 (09/08/2020) are pending 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020 and 02/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office.
Examiner's amendment
5.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James H.  Velema and Kevin K. Chan on 03/01/2021 and the application has been amended as follows:

Claims 75-76, 78-81, 87, 89, 92-94, 96, 99-100, 106, 109-110 and 114-115 are cancelled
116.	(Currently Amended) A method for generating an immune response against a solid tumor in a subject comprising:
solid tumor site, wherein the first composition comprises a CD34-positive, CD1a-positive, and CD83-positive cell comprising CRM197 or a nucleic acid encoding CRM197; and 
a tumor-marking step comprising administering a second composition to the subject at the solid tumor site, wherein the second composition comprises CRM197 or a nucleic acid encoding CRM197, thereby generating an immune response against the solid tumor in the subject.

117.	(New) The method of claim 116, wherein the CD34-positive, CD1a-positive, and CD83-positive cell is differentiated from DCOne.

118.	(New) The method of claim 116, wherein the tumor-marking step comprises administering the second composition into the tumor.

119.	(New) The method of claim 116, wherein the vaccination step comprises administering the first composition into an organ system that is different to the organ system in which the tumor resides.

120.	(New) The method of claim 116, wherein the vaccination step comprises administering the first composition into a site contralateral to the tumor.

121.	(New) The method of claim 116, wherein the vaccination step comprises administering the first composition via a route selected from the group consisting of intramuscular, subcutaneous, intravenous, intraarterial, intraperitoneal, intrasternal, intradermal, transcutaneous, transdermal, delivery to the interstitial space of a tissue, and delivery to a non-tumor tissue.

122.	(New) The method of claim 116, wherein the second composition further comprises a tumor targeting component selected from the group consisting of a tumor-specific virus, an oncolytic virus, and a tumor-specific nanoparticle.



124.	(New) The method of claim 116, wherein the subject is selected from the group consisting of a human, a domesticated animal, and an animal suitable for veterinary healthcare.

125.	(New) A method for generating an immune response against a solid tumor in a subject comprising:
a vaccination step comprising administering a first composition to the subject at a site distal to a solid tumor site, wherein the first composition comprises CRM197 or a nucleic acid encoding CRM197; and 
a tumor-marking step comprising administering a second composition to the subject at the solid tumor site, wherein the second composition comprises a CD34-positive, CD1a-positive, and CD83-positive cell comprising CRM197 or a nucleic acid encoding CRM197,
thereby generating an immune response against the solid tumor in the subject.

126.	(New) The method of claim 125, wherein the CD34-positive, CD1a-positive, and CD83-positive cell is differentiated from DCOne.

127.	(New) The method of claim 125, wherein the tumor-marking step comprises administering the second composition into the tumor.

128.	(New) The method of claim 125, wherein the vaccination step comprises administering the first composition into an organ system that is different to the organ system in which the tumor resides.

129.	(New) The method of claim 125, wherein the vaccination step comprises administering the first composition into a site contralateral to the tumor.



131.	(New) The method of claim 125, wherein the second composition further comprises a tumor targeting component selected from the group consisting of a tumor-specific virus, an oncolytic virus, and a tumor-specific nanoparticle.

132.	(New) The method of claim 125, wherein the solid tumor is glioblastoma or ovarian cancer.

133.	(New) The method of claim 125, wherein the subject is selected from the group consisting of a human, a domesticated animal, and an animal suitable for veterinary healthcare.

134.	(New) A method for generating an immune response against a solid tumor in a subject comprising:
a vaccination step comprising administering a first composition to the subject at a site distal to a solid tumor site, wherein the first composition comprises a first CD34-positive, CD1a-positive, and CD83-positive cell comprising CRM197 or a nucleic acid encoding CRM197; and 
a tumor-marking step comprising administering a second composition to the subject at the solid tumor site, wherein the second composition comprises a second CD34-positive, CD1a-positive, and CD83-positive cell comprising CRM197 or a nucleic acid encoding CRM197,
thereby generating an immune response against the solid tumor in the subject.

135. 	(New) The method of claim 134, wherein the first and the second CD34-positive, CD1a-positive, and CD83-positive cell are differentiated from DCOne.

Reasons for Allowance

6.	The following is an examiner's statement of reasons for allowance:
The method as claimed for generating immune response against solid tumor comprising two-step process. The first step comprising administering first composition having CD34-positive, CD1a-positive, and CD83-positive cell comprising CRM197 or a nucleic acid encoding CRM197 at the distal site of the tumor and second step comprising administering a second composition to the subject at the solid tumor site, wherein the second composition comprises CRM197 or a nucleic acid encoding CRM197 of instant application is novel and nonobvious.  The closest prior art Buzzi et al, Proc Amer Assoc Cancer Res, volume 45, 2004, abstract 3803 disclose use of CRM197 for treating patients with advanced cancer or at the tumor site  (Therapy 2004, 1(1) 61-66). However, Buzzi does not teach or fairly suggest a method of generating an immune response against a solid tumor comprising administering a first composition at a site distal to the solid tumor site, and a second composition at the solid tumor site, wherein either the first composition and/or the second composition comprises a CD34-positive, CD1a-positive, and CD83-positive cell comprising CRM197 or a nucleic acid encoding CRM197. The specification (Examples 1-5) teaches inducing an immune response using CD34-positive, CD1a-positive, and CD83-positive cell comprising CRM197 or a nucleic acid encoding CRM197.  The claimed method has not been disclosed or studied or suggested in the prior art and the specification meets 35 U.S.C. 112, first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification also sets forth the best mode to carry out the invention. The claims also meet 35 U.S.C. 112, second paragraph, requirements because the claims point out and distinctly claim the invention.

Conclusion
7.	Claims 116-135 are allowed and are renumbered as 1-20 respectively.
	
Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,





/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)